

114 HCON 155 IH: Expressing support for designation of the first Friday of October as “Manufacturing Day”.
U.S. House of Representatives
2016-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. CON. RES. 155IN THE HOUSE OF REPRESENTATIVESSeptember 15, 2016Mr. Reed (for himself, Mr. Hanna, Ms. Bonamici, Mr. Jenkins of West Virginia, Mr. Aderholt, Mr. Mulvaney, Mrs. Blackburn, Mr. Rooney of Florida, Mr. Amodei, Mr. Curbelo of Florida, Mr. Katko, Mr. Kelly of Mississippi, Mrs. Dingell, Mr. Guinta, Mr. Joyce, Mrs. Watson Coleman, Mrs. Walorski, Mr. Bucshon, Mr. Thompson of Pennsylvania, Mr. Bost, Mr. Tipton, Mr. Cárdenas, Mr. Messer, Mr. Pocan, Mrs. Black, Mr. Costa, Mrs. Lowey, Mr. Fitzpatrick, Mr. Honda, Mr. Kilmer, Mr. Webster of Florida, Mrs. Torres, Mr. King of New York, Mr. Sessions, Mr. Renacci, Mr. Jolly, Mr. Courtney, Ms. Adams, Mr. Gibson, Mr. Hardy, Mr. Ryan of Ohio, Mr. Meehan, Mr. Higgins, Mr. Cartwright, Mr. Cicilline, Mr. Larson of Connecticut, Mr. Collins of New York, Mr. Dent, Mr. LoBiondo, Mr. Grothman, Ms. Kaptur, Mr. Blum, Mr. Emmer of Minnesota, Mr. Graves of Missouri, Mr. Kildee, Mr. Murphy of Pennsylvania, Mr. Moulton, Mr. Hultgren, Mrs. Bustos, Mr. Conyers, Ms. Slaughter, Mr. Barr, Mr. Langevin, Mr. Ted Lieu of California, Ms. Sinema, Mr. Byrne, Mr. DesJarlais, Mr. Costello of Pennsylvania, Mr. Carney, Ms. DelBene, Mr. Swalwell of California, Mr. Peterson, Mr. Kennedy, Mr. Walker, Mr. Bishop of Michigan, Mr. Gene Green of Texas, Ms. Brownley of California, Mr. Lucas, Mr. Denham, Mr. Bridenstine, Mr. DeFazio, Mr. Zeldin, Mr. LaHood, Mr. Danny K. Davis of Illinois, Mrs. Wagner, Mr. Loebsack, Ms. Norton, Ms. Duckworth, Mr. Brat, Mr. Foster, Ms. McCollum, Mr. Barletta, Mr. Rothfus, Mr. Kelly of Pennsylvania, Mrs. Brooks of Indiana, and Mr. Poliquin) submitted the following concurrent resolution; which was referred to the Committee on Oversight and Government ReformCONCURRENT RESOLUTIONExpressing support for designation of the first Friday of October as Manufacturing Day.
	
 Whereas according to the most recent data, manufacturers contributed $2.17 trillion to the economy; Whereas this figure has steadily risen since 2009 when manufacturers contributed $1.70 trillion;
 Whereas the sector accounts for 12 percent of gross domestic product (GDP); Whereas for every $1.00 spent in manufacturing, another $1.40 is added to the economy, the highest multiplier effect of any economic sector;
 Whereas manufacturing supports an estimated 18.5 million jobs in the United States, about 1 in 6 private-sector jobs;
 Whereas more than 12.3 million people in the United States (or 9 percent of the workforce) are employed directly in manufacturing;
 Whereas in 2014, on average manufacturing workers in the United States earned more than the average worker in all industries, including pay and benefits;
 Whereas manufacturers in the United States are the most productive in the world, far surpassing the worker productivity of any other major manufacturing economy, leading to higher wages and living standards;
 Whereas manufacturers in the United States drive innovation more than any other sector, spending $229.9 billion in 2014 on research and development, totaling an 82 percent from 5 years earlier;
 Whereas measured by GDP, manufacturing in the United States would rank as the ninth largest economy in the world; and
 Whereas the first Friday of October would be an appropriate date to designate as Manufacturing Day: Now, therefore, be it  That Congress supports the designation of Manufacturing Day.
		